Citation Nr: 0328446	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-08 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected postoperative chronic right ankle sprain 
with traumatic arthritis, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected depression, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO). 

Procedural history

The veteran served on active duty from July 1981 to April 
1987. 

The veteran was granted service connection for a right ankle 
disorder in a June 2001 rating decision.  A 20 percent 
disability rating was assigned, with a temporary  total 
evaluation under the provisions of 38 C.F.R. § 4.30 (2003) 
[Paragraph 30] effective from October 24, 2000 through 
December 31, 2000.  In an August 2001 rating decision, the RO 
confirmed and continued the disability rating at 20 percent.  
In October 2001 the veteran disagreed with the percentage of 
disability assigned for his right ankle.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal.

In an August 2002 rating decision, another temporary total 
evaluation was assigned under Paragraph 30, effective from 
March 8, 2002 through May 31, 2002.
 
In July 2002, the veteran requested a hearing at the RO 
before a traveling Member of the Board.  In July 2002, the 
veteran withdrew his request for a personal hearing in a 
written statement.  There are no additional outstanding 
hearing requests at this time.

Other issues

In May 2003 the veteran requested service connection for 
right knee and low back conditions, which he claimed were 
secondary to the service-connected right ankle condition.  
Those claims have not been adjudicated by the RO and 
therefore the Board does not have jurisdiction over them.  
Those claims are referred to the RO for appropriate action.

The issues of entitlement to an increased disability rating 
for depression and entitlement to a total rating based on 
individual unemployability will be addressed in the remand 
portion of this decision. 


FINDINGS OF FACT

1.  The veteran's service-connected right ankle disability is 
manifested by complaints of pain and swelling; no more than 
marked limitation of motion; and x-ray findings of mild 
degenerative changes about the ankle.

2.  The veteran's right ankle disorder does not present an 
exceptional or unusual disability picture.  The evidence does 
not warrant further referral for consideration of an 
extraschedular rating for the veteran's low back disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right ankle sprain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5271 (2003).

2.  The criteria for an increased disability rating for the 
veteran's service-connected right ankle disability on an 
extraschedular basis have not been met.  38 C.F.R. 
3.321(b)(1) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a higher disability 
rating for his service-connected residuals of multiple ankle 
sprains, post operative status, open arthrotomy, with removal 
of bones, which is currently evaluated as 20 percent 
disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

 The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002);  see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by means of 
the April 2002 statement of the case (SOC) of the pertinent 
laws and regulations and the need to submit additional 
evidence on his higher rating claim.  

Significantly, the veteran was notified by the RO in the 
April 2002 SOC that, in accordance with the VCAA, the RO 
would obtain any evidence not yet considered that could 
support his claim.  The veteran was instructed that if he 
identified any such evidence, the RO would assist him in 
obtaining it.  Moreover, a letter was sent to the veteran in 
April 2002, which identified specific evidence still needed 
to substantiate the veteran's claim.  This letter provided a 
release form for the veteran to complete and instructed him 
that the Board would obtain the evidence on his behalf if he 
provided the necessary information.  The veteran provided 
additional information, which was acted upon by the RO.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records, VA treatment records, and treatment records from the 
South Arkansas Orthopedic Center. 
The veteran identified treatment records from Dr. L., Dr. R., 
Quick Care, Jefferson Regional Medical Center and Health Care 
Plus.  The RO attempted to obtain the treatment records that 
the veteran identified.  In June 2001 the RO obtained the 
veteran's treatment records from Health Care Plus, treatment 
records from Dr. L and Dr. R from South Arkansas Orthopaedic 
Center.  

In May 2001, the RO scheduled the veteran for a physical 
examination in order to have his ankle evaluated.  A report 
of that examination is of record.  

In May 2003 the veteran requested reexamination of his right 
ankle, contending that the ankle disability had become worse.  
As will be discussed herein, the veteran is receiving the 
maximum schedular evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2003).  In essence, the only method by 
which the veteran would be entitled to a higher disability 
rating would be on an extraschedular basis.  As explained 
below, an extraschedular rating involves factors such as 
frequent hospitalization and marked interference with 
employment.  Another VA examination would not provide 
additional information as to these matters.  
[In his May 2003 communication, the veteran provided 
information concerning employment, contending that his 
service-connected right ankle disability ands his service 
connected depression rendered him unemployable.]  Under these 
circumstances here presented, providing the veteran with 
another VA examination would be fruitless and would serve 
only to tie up scarce VA medical resources.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran's representative has submitted 
written argument on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Specific schedular criteria

Under Diagnostic Code 5271 [ankle, limited motion], the 
following levels of disability are included.

20 % marked;

10 % moderate.

38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003).

The Board observes that the words "moderate" and "marked" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2003).  Full range of motion of 
the ankle includes dorsiflexion from 0-20 degrees and plantar 
flexion from 0-45 degrees. 38 C.F.R. § 4.71, Plate II (2003).

Rating musculoskeletal disabilities 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  
See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Fenderson considerations

The veteran has appealed the initial assignment of a 
disability rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) [where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.   See 38 C.F.R. §§ 4.1, 
441 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Service medical records disclose that the veteran injured his 
right ankle in April 1982 and underwent arthroscopy.  
Thereafter, there were recurrent right ankle sprains.  
Degenerative joint disease of the right ankle was initially 
diagnosed in January 1984.

The veteran filed an initial claim of entitlement to service 
connection for a right ankle disability in January 2000.  In 
October 2000, he submitted a report of J.O.L., M.D., a 
specialist in orthopedics.  The veteran reported that he had 
injured his right ankle in service and that he had undergone 
an arthroscopy at that time.  The veteran indicated that the 
ankle had become worse recently.  He reportedly worked on his 
feet.  Physical examination and x-rays revealed an arthritic 
ankle.  Another arthroscopy was recommended.

The veteran underwent surgery on his right ankle in October 
2000 and was not released to return to work until December 
13, 2000.  

During a May 2001 VA examination, the veteran complained of 
chronic ankle pain and swelling, which was worse with weight 
bearing and changes in temperature.
On examination, the examiner noted that the veteran favors 
the right ankle with ambulation.  No foot drag was noted.  
The examiner noted a fusiform deformity of the ankle and 
tenderness on palpation of the ankle.  The examiner found 
ranges of motion of the right ankle to be plantar flexion -20 
degrees; dorsiflexion -5 degrees due to pain.  X-ray 
examination found mild degenerative changes about the ankle 
and no free body was found about the ankle.  

The veteran underwent another procedure in March 2002 for the 
excision of a cyst and debridement of osteophytes in the 
right ankle.

The procedural history of this case has been set out in the 
Introduction above.  The veteran has been granted a 20 
percent disability rating for his service-connected right 
ankle disability, effective as of his initial claim in 
January 2000.  Two periods of temporary total evaluation have 
been awarded, coincident with the two surgical procedures 
referred to above.

Analysis

The veteran is seeking a higher disability rating for his 
service-connected residuals of a right ankle sprain.  His 
disability is currently assigned a 20 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2003) [ankle, limited 
motion].  He essentially contends that the right ankle 
disability is more severe than is contemplated by the 
currently assigned rating.

Assignment of diagnostic code 

The Board finds that no other diagnostic code relevant to the 
ankle is applicable in this case.  There is no evidence of 
ankylosis of the right ankle (Diagnostic Code 5270), no 
evidence of malunion of the os calcis or astragalus 
(Diagnostic Code 5273), and the veteran has never had an 
astragalectomy (Diagnostic Code 5274).
There is evidence of right ankle arthritis; however, 
arthritis is rated based on limitation of motion of the joint 
affected, which in this case is Diagnostic Code 5271.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003). 



Schedular rating

Under Diagnostic Code 5271, a 20 percent rating represents 
the maximum that can be assigned for limitation of ankle 
motion.  Accordingly, the outcome of this case hinges upon 
whether an extraschedular rating may be assigned.  This will 
be discussed below.  

DeLuca considerations 

The Board ordinarily must also address the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 (2002).  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  In the instant case, the veteran is 
receiving a 20 percent evaluation for residuals of a right 
ankle sprain under Diagnostic Code 5271.  This disability 
evaluation is the maximum rating allowable.  DeLuca 
considerations therefore need not be addressed.

Fenderson considerations

This case involves an appeal of an initially assigned 
disability rating.  In Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  See Fenderson, 12 
Vet. App. 119, 126-27 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right ankle condition has not changed in such a way as to 
warrant the assignment of a disability rating other than the 
maximum 20 percent currently assigned, with the exception of 
two periods of recuperation after ankle surgery, for which 
the veteran has received temporary total ratings under 
paragraph 30.  Based on the record, the Board finds that a 20 
percent disability rating properly be assigned for the entire 
period from January 18, 2000, aside from the periods for 
total temporary disability.

Extraschedular consideration

As discussed above, the veteran is receiving the maximum 
schedular evaluation under Diagnostic Code 5271.  The veteran 
maintains that his service-connected right ankle disorder 
interferes with his ability to perform the duties of his 
employment.  A claim of entitlement to an extraschedular 
evaluation is implicit in his claim for an increase in such a 
circumstance.  The RO cited the regulation pertaining to 
extraschedular ratings, 38 C.F.R. § 3.321(b)(1), among the 
pertinent regulations of the August 2002 ratings decision.  
It is clear that the RO considered the matter of an 
extraschedular rating in evaluating the veteran's ankle 
condition.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  As noted above, the RO has addressed 
the matter of an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
(1) marked interference with employment or (2) frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§3.321(b)(1) (2002); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The record shows that the veteran was in the hospital in 
October 2000 for surgery of his right ankle.  The record also 
shows that the veteran was in the hospital again in March of 
2002 for the excision of a cyst and debridement of 
osteophytes.  It appears that these were outpatient 
procedures.  To the extent that these two outpatient 
procedures may be considered to be "periods of 
hospitalization", these are the only periods of 
hospitalization for treatment of the right ankle condition 
since he left service over 15 years ago.  Therefore, based on 
what appears to be two days' hospitalization in a fifteen 
year period, the Board finds that the veteran's record of 
hospital visits for treatment of his right ankle does not 
constitute frequent periods of hospitalization.  

The veteran has in essence contended that his service-
connected right ankle disorder results in marked interference 
with employment.  Specifically, the veteran contends that he 
is unable to maintain employment because of the pain and 
swelling in his ankle.  Furthermore, the veteran contends 
that he had surgery in order to relieve the distress from his 
ankle, and upon return from surgery in October of 2000 he was 
laid off.  The veteran also states that since his discharge 
from service he has lost jobs in which his ankle disorder was 
the cause of him losing employment.  

However, the evidence of record does not so demonstrate.  
There is no indication of record, aside from the veteran's 
own statements, that he has lost employment due to the 
service-connected ankle disability.  On the contrary, during 
the veteran's VA examination in March 2003 he reported that 
he continues to work as a security guard.  Moreover, the 
record points to the veteran's depression as a cause for 
on-the-job problems.  See treatment records from Dr. R. dated 
October 2002, which noted that because of the veteran's 
difficulty getting around he has had a lot of trouble with 
depression, anxiety, and not sleeping well.

There is no question that the veteran's right ankle condition 
adversely impacts his ability to perform in an employment 
situation.  However, occupational impairment is specifically 
contemplated in the rating currently assigned.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

There is also no evidence of an exceptional or unusual 
clinical picture.  The medical records indicate that the 
veteran's service-connected right ankle disability is 
manifested by mild arthritis with pain and limitation of 
motion.   

In short, the objective medical evidence does not support the 
proposition that the veteran's service-connected right ankle 
disorder presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2002). Accordingly, an extraschedular evaluation is not 
warranted.

Conclusion
 
In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to a higher rating 
for his service-connected right ankle sprain residuals.  The 
benefit sought on appeal is accordingly denied.


ORDER

The criteria for a higher rating for residuals of a right 
ankle sprain not having been shown, the veteran's claim is 
denied.

REMAND

2.  Entitlement to an increased disability rating for 
service-connected depression, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

Factual background

The veteran filed a claim for depression secondary to his 
service-connected right ankle in April 2002.  He filed a 
request for entitlement to TDIU in July 2002.  In an April 
2003 rating decision, the RO granted entitlement to service 
connection for depression secondary to the veteran's service 
connected right ankle disability and assigned a disability 
rating of 10 percent.  In the same April 2003 rating decision 
the RO denied entitlement to TDIU.  The veteran disagreed 
with the April 2003 rating decision in May 2003.  Since that 
time a SOC has not been issued which addresses these issues.

Analysis

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed, but an SOC has 
not been issued, the Board must remand the claim to the 
Appeals Management Center to direct that an SOC be issued.  
The issues of entitlement to a higher rating for depression 
secondary to the veteran's service connected right ankle and 
entitlement to TDIU are therefore REMANDED to the Veterans 
Benefits Administration (VBA) for the following action.

VBA should issue a SOC pertaining to the 
issues of entitlement to a higher rating 
for depression secondary to his service 
connected right ankle and entitlement to 
TDIU.  The veteran should be provided 
with appropriate notice of appellate 
rights.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the  expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



